ON MOTION ROE REHEARING.
MacIntyre, J.
In this case there was an agreed statement of facts which was as follows: “Thai the defendant, Jewel Tea Gom.pamy, Incorporated, a West Vit'ginia corporation maintains two automobile trucks for the delivery of its products within the city of Augusta, Georgia, said products and merchandise having been sold at retail [italics ours]; that defendant has obtained licenses for the year 1937 from the State of Georgia to operate two trucks, the license tag numbers being No. 9 and No. 20 for 1937; that the defendant has paid all State taxes and licenses of all kinds and also as required under the Georgia motor-vehicle act of 1927; that the defendant applied to the city council of Augusta and obtained business licenses for the conduct of its business as aforesaid and has paid all taxes, licenses, and assessments that are charged against it and due, and has complied with all ordinances relating to it by said license ordinances except the giving of bond or filing a liability-insurance policy as required under section 8 of the business license ordinance No. 1088 of 1937, and approved by council on the 7th day of December, 1936, said section being as follows There follows a copy of the ordinance alleged to have been violated, and then follows a recital that the defendant was arrested and a case made against it and that the defendant admitted having failed and refused to give bond or to file a liability policy as required under said ordinance; that to obtain a bond as provided in *265said ordinance would cost the defendant $30 per year for each vehicle and to obtain a policy of liability insurance would cost it $40 per year for each vehicle.
The part of the agreed statement of facts with reference to how and when and where the sale of the merchandise was made is as follows: “That the defendant, Jewel Tea Company Inc., a West Virginia corporation, maintains two automobile trucks for the delivery of its products within the City of Augusta, Georgia, said products and merchandise having been sold at retail.” Is not this saying that Jewel Tea Company, a corporation of West Virginia maintains two automobile trucks for the delivery of its products and merchandise which were sold at retail (in contradistinction to wholesale) in the City of Augusta? It does not say where the merchandise was sold at retail, whether from a retail store, or whether from a truck, or a cart, or a wagon, or a pack from some one’s back. It never occurred to us but that the agreed statement of facts meant that the goods were sold in the usual Avay at the retail storehouse and then delivered in the trucks of Jewel Tea Company, the defendant, and we decided the case upon this interpretation of the evidence as stated in the agreed statement of facts. It seems that defendant in error in its motion for rehearing conceded that if our interpretation is correct, our decision is correct, but the defendant in error seems to contend that the statement of facts showed that the merchandise was not only delivered by and from the truck, but was actually sold then and there on and from the truck, and that the present case comes in the same category of taxicabs and jitney-bus operators. We can not accept this unusual inference from the statement of facts, but think that the only inference to be drawn from the statement of facts is the one upon which we based our decision in this case.

Rehearing denied.

Broyles, O. J., o/nd Querry, J., concur.